DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (Figures 1-12), claims 1-4 in the reply filed on 03/02/2021 is acknowledged.
Claims 5, 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/2021.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.    As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.    This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “control device” in claim 1”.
9.    Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purposes of examination, “control device” shall be interpreted in terms of paragraphs [0061, 0062] of the specification, as supplied, or equivalents thereof. 

10. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102 [a1/a2] as being anticipated by Matsumaru et al (US 2008/0242086){hereinafter Matsumaru}.
Regarding Claim 1: Matsumaru teach a plasma processing apparatus comprising: 
a plasma processing chamber 1 processing a sample W using plasma (Fig. 1 and 0027); 
a radio frequency power supply13 (Fig. 1) supplying radio frequency power for generation of the plasma (0030); 
a sample stage 2, 19 (susceptor, electrostatic chuck – 0028, 0032) including an electrode 20 (inner electrode – 0032)  electrostatically chucking the sample, the sample stage mounting the sample thereon with a back surface of the sample facing the sample stage (Fig. 1); 
a DC power supply 22 (Fig. 1 and 0033) applying an output DC voltage to the electrode 20; and 
a control device 41 (control unit – Fig. 1 and 0040) configured to shift the output DC voltage (2500 V – Fig. 3 and 0045) previously set, in a negative direction by a first shift amount (- 2500 V – Fig. 3) during discharge of the plasma (0046) with the radio frequency power supply turned on for generation of the plasma (Fig. 3 – RF power is “On”), and shift the output DC voltage having been shifted in the negative direction by the first shift amount, in a positive direction by a second shift amount (0 V – Fig. 3), after turning off the radio frequency power supply for generation of the plasma (RF power “Off” – Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 -4 are rejected under 35 U.S.C. 103 as being unpatentable over Herchen et al (US 2009/0109595){hereinafter Herchen} in view of Matsumaru et al (US 2008/0242086) {hereinafter Matsumaru}.
Regarding Claim 1: Herchen teach a plasma processing apparatus comprising: 
a plasma processing chamber (step 610 – Fig. 6) processing a sample 10 (semiconductor wafer 10 – 0022, 0023, 0043) using plasma (plasma etching - 0037); 
a sample stage 20 (electrostatic chuck – Fig. 1A and 0022) including an electrode 30 (Fig. 1A and 0022) electrostatically chucking the sample 10 (wafer – Fig. 1A), the sample stage mounting the sample thereon with a back surface of the sample facing the sample stage; 

a control device (controller – 0012, 0044) configured to shift the output DC voltage previously set, in a negative direction by a first shift amount (V3 – at least 0038), and shift the output DC voltage having been shifted in the negative direction by the first shift amount, in a positive direction by a second shift amount V4 (Fig. 5A and 0041).
Herchen teach plasma processing (etching) can be performed but do not explicitly teach a radio frequency power supply supplying radio frequency power for generation of the plasma; and also do not explicitly teach the control device shifts output DC voltage in a negative direction during discharge of plasma, and in shifts a positive direction after turning off the radio frequency power supply for generation of the plasma.
Matsumaru is discussed above. Matsumaru teach a radio frequency power supply13 (Fig. 1) supplying radio frequency power for generation of the plasma (0030); and 
a control device 41 (control unit – Fig. 1 and 0040) configured to shift the output DC voltage (2500 V – Fig. 3 and 0045) previously set, in a negative direction by a first shift amount (- 2500 V – Fig. 3) during discharge of the plasma (0046) with the radio frequency power supply turned on for generation of the plasma (Fig. 3 – RF power is “On”), and shift the output DC voltage having been shifted in the negative direction by the first shift amount, in a positive direction by a second shift amount (0 V – Fig. 3), after turning off the radio frequency power supply for generation of the plasma (RF power “Off” – Fig. 3).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a radio frequency power supply supplying radio 
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to configure the control device to shift output DC voltage in a negative direction during discharge of plasma, and shift in a positive direction after turning off the radio frequency power supply for generation of the plasma in view of teaching by Matsumaru in the apparatus of Herchen to enable suppress accumulation of electric charges in a dielectric layer (of the electrostatic chuck) after a plasma process (0009 - Matsumaru).
Regarding Claim 2: Matsumaru in view of Herchen teach all limitations of the claim including the electrode includes a first electrode (Electrode A – Fig. 1A and 0022) and to which a first output DC voltage is applied by the DC power supply, and a second electrode (Electrode B – 0022) to which a second output DC voltage having a polarity different (opposite – 0023) from that of the first output DC voltage is applied by the DC power supply (e.g. 0035, 0036).
Regarding Claims 3, 4: Matsumaru in view of Herchen teach all limitations of the claim including but do not explicitly teach the first shift amount is equal to the second shift amount.
Herchen is discussed above. Herchen teach the magnitude V2 (voltage during chucking - 0035) of the first voltage should be practically limited below the dielectric strength of the dielectric plate of the electrostatic chuck, depending on the material made thereof (0035). Herchen also teach that dechucking voltage V3 is associated with the quantity of static charges retained during and at the end of the Process 416 (Fig. 4), which in turn determines a residue potential difference between the surface of dielectric plate and the wafer.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control (optimize) the relative magnitudes of first and second .

Double Patenting
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,941,133. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the patent recite similar limitations as the claims of the instant application. In fact claims of the patent are narrower in scope since these recite additional limitations viz. the second shift amount has a value based on floating potential of the plasma.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirasawa et al (US 2014/0090597) teach a plasma apparatus wherein DC voltage for electrostatic electrode is shifted in a negative direction (T1 – Fig. 3A) while the plasma generating (high frequency) power is ON, and then shifted in a positive direction (T2 – Fig. 3A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716